DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Claims 1-6 and 8-17 are pending in the present application. Claims 10-16 are withdrawn as being directed to a non-elected invention. Thus, claims 1-6, 8-9, and 17 are under consideration in this office action.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
Applicant’s amendment to claims 1 and 9 do not overcome the rejection under 35 USC 112(b) of claim 9. As stated in the advisory action of 02/10/2021: 
Applicant's proposed amendment to claims 1 and 9 to overcome the rejection under 35 USC 112(b) as being indefinite is unclear as to the scope of the limitation of "each indicator device of the plurality [of] indicator devices is mechanically coupled with the proximal end of each instrument of the plurality of instruments" in claim 9. For example, in a case where there are 2 indicator devices and 2 instruments it is unclear if the scope is such that the first instrument has a first indicator and the second instrument has a second indicator, or if the first indicator is attached to both the first and second instrument simultaneously and the second indicator is also attached to .

Claim Rejections - 35 USC § 103
	Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
As addressed in the advisory action of 02/10/2021:
Applicant argues that Goldbach does not disclose debugging and characterizing performance of the medical navigation system by concluding that Goldbach's teaching of collecting and storing navigation data periodically or continuously of the optical tracking of the markers and using this collected data to compare the performance of tracking to at least detect deviations of the tracking from the nominal operation is not either debugging or characterizing of the performance of the navigation system (see Goldbach [0009] and [0035]). Applicant's contention has no basis in the record presented and is without merit. As noted above and admitted by the applicant, Goldbach explictly teaches the detection of deviations (improper properties of the markers as seen by the cameras; i.e. characterizing performance and identifying 'bugs' or improperly tracked markers) from nominal operation using data collected and stored periodically or continuously. Comparing historical data with collected data to evaluate marker properties and marker tracking quality is debugging and characterizing performance.

Applicant next argues that Goldbach in further view of Petteys in further view of Crawford does not teach the newly introduced limitations in at least independent claim 1. As detailed in infra rejection, Goldbach in further view of Petteys in further view of Crawford in further view of Malackowski teaches the newly introduced limitations.

Objections & Rejections
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, line 9 recites “a plurality indicator devices”. This should read “a plurality of indicator devices”.
Claim 9, line 4 recites “the plurality indicator devices”. This should read “the plurality of indicator devices”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 3-5 recite “each indicator device of the plurality indicator devices is mechanically coupled with the proximal end of each instrument of the plurality of instruments” (emphasis added). It is unclear how a single indicator device (“each indicator device”) may be “coupled with the proximal end of each instrument of the plurality of instruments” (i.e. a single indicator device attached to two instruments simultaneously). For example, in a case where there are 2 indicator devices and 2 instruments it is unclear if the scope is such that the first instrument has a first indicator and the second instrument has a second indicator, or if the first indicator is attached to both the first and second instrument simultaneously and the second indicator is also attached to both the first and second instrument simultaneously. The scope is even further unclear where there are an unequal number of indicators and instruments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldbach (U.S. Pub. No. 2008/0317281) in further view of Petteys et al. (U.S. Pub. No. 2013/0218007), hereinafter “Petteys”, and in further view of Crawford et al. (U.S. Pub. No. 2013/0345718), hereinafter “Crawford”, in further view of Malackowski et al. (U.S. Pub. No. 2014/0200621 and U.S. Pub. No. 2004/0073279 incorporated by reference in at least paragraph [0070] of U.S. Pub. No. 2014/0200621), hereinafter “Malackowski 2014” and “Malackowski 2004,” respectively.

Regarding claim 1, Goldbach discloses a medical navigation system for continuously, in real-time, tracking a plurality of instruments during a medical procedure (“A medical marker tracking method 
	a tracking camera configured to track the plurality of instruments during the medical procedure (“The tracking system 1 includes a casing comprising two cameras 2 and 3 and an infrared light generator (e.g., a flash) 4. Infrared light flashes can be generated in very brief intervals by the infrared light generator 4 and then reflected by the reflecting markers on the reference arrays 12 and 22. These reflections may be detected by the stereoscopic cameras 2 and 3, and (after calibration) the tracking system 1 can calculate the spatial coordinates of the markers for the instruments 10 and 20” Goldbach, [0023]) the plurality of instruments in communication with the tracking camera (“The tracking system 1 includes a casing comprising two cameras 2 and 3 and an infrared light generator (e.g., a flash) 4. Infrared light flashes can be generated in very brief intervals by the infrared light generator 4 and then reflected by the reflecting markers on the reference arrays 12 and 22. These reflections may be detected by the stereoscopic cameras 2 and 3, and (after calibration) the tracking system 1 can calculate the spatial coordinates of the markers for the instruments 10 and 20” Goldbach, [0023]), each instrument of the plurality of instruments uniquely identifiable by the control and processing system using the identification data (“assign each marker a unique identifier in the tracking system. Further, the nominal properties of the markers can be stored in memory as base properties of markers, wherein base properties include properties of an unsoiled and/or new marker” Goldbach, [0009]; “The markers on the reference arrays 12 and 22 are each provided in a characteristic arrangement that allows a specific instrument (in this case, the instrument 10 or 20) to be uniquely assigned to each of the arrangements” Goldbach, [0022]; “These 
	at least one indicator device coupled with at least one instrument of the plurality of instruments and the tracking camera (“When a deviation in marker quality has been determined, different measures can be taken. These measures can include indicating the deviation in marker quality (e.g., visually on a screen, acoustically, etc.)” Goldbach, [0013]; “the deviation or tracking error can be output on the screen 7 of the navigation system 6” Goldbach, [0026]; “the tracking system 1 can compare the criteria continuously and output warnings or other indications/information to the user as appropriate” Goldbach, [0038]; “The tracking system 1 includes a casing comprising two cameras 2 and 3 and an infrared light generator (e.g., a flash) 4. Infrared light flashes can be generated in very brief intervals by the infrared light generator 4 and then reflected by the reflecting markers on the reference arrays 12 and 22. These reflections may be detected by the stereoscopic cameras 2 and 3, and (after calibration) the tracking system 1 can calculate the spatial coordinates of the markers for the instruments 10 and 20” Goldbach, [0023]), comprising a visual indicator corresponding to an instrument of the plurality of instruments (“When a deviation in marker quality has been determined, different measures can be taken. These measures can include indicating the deviation in marker quality (e.g., visually on a screen, acoustically, etc.)” Goldbach, [0013]; “the deviation or tracking error can be output on the screen 7 of the navigation system 6” Goldbach, [0026]; “the tracking system 1 can compare the criteria continuously and output warnings or other indications/information to the user as appropriate” Goldbach, [0038]), and the at least one indicator device configured to:
	receive, from the medical navigation system, data indicating a quality of the tracking of the instrument of the plurality of instruments (“When a deviation in marker quality has been determined, different measures can be taken. These measures can include indicating the deviation in marker quality (e.g., visually on a screen, acoustically, etc.)” Goldbach, [0013]; “the deviation or tracking error can be output on the screen 7 of the navigation system 6” Goldbach, [0026]; “the tracking system 1 can compare 
display, using the visual indicator, an indication of the quality of the tracking (“When a deviation in marker quality has been determined, different measures can be taken. These measures can include indicating the deviation in marker quality (e.g., visually on a screen, acoustically, etc.)” Goldbach, [0013]; “the deviation or tracking error can be output on the screen 7 of the navigation system 6” Goldbach, [0026]; “the tracking system 1 can compare the criteria continuously and output warnings or other indications/information to the user as appropriate” Goldbach, [0038]), the quality of the tracking indicating a level of connectivity between each instrument of the plurality of instruments and the tracking camera (“whether tracking can be performed to the required accuracy” Goldbach, [0006]; “brightness, shape, size, visibility, degree of soiling and position (and/or position relative to a reference) of a marker and/or its image in the tracking system, or a combination of two or more of these properties. Other properties can include the brightness profile in the sensor data for the marker and the correlation of images of a marker from various viewing directions” Goldbach, [0007]; “the line-of-sight deviation can be traced back to the quality of individual markers” Goldbach, [0008]; “The cameras 2 and 3 of the tracking system 1 both may ascertain positional data as point coordinates and perceive brightness values and shapes over certain pixel ranges. It is also possible to ascertain the brightness, size and visibility (e.g., visible or not visible), as well as degree of soiling from suitably combined information” Goldbach, [0025]-[0026]; also see Goldbach, [0031]-[0039] for quality metrics for fully visible, partially obscured, and fully obscured markers), and the quality of the tracking measurable for each instrument of the plurality of instruments based on at least one factor of: a number of tracking markers in a field of view, a line-of-sight of the tracking camera , whether the tracking markers are partially visible in relation to the tracking camera, whether the tracking markers are fully obscured in relation to the tracking camera, and whether the tracking markers are fully visible in relation to the tracking camera (“whether tracking can be performed to the required accuracy” Goldbach, [0006]; “brightness, shape, size, visibility, degree of soiling and position (and/or position relative to a reference) of a marker and/or its image in the tracking 
However, while Goldbach discloses visually indicating the quality of tracking of the trackers by the cameras, Goldbach may not explictly disclose a plurality indicator devices, each at least one indicator device comprising a plurality of visual indicators positioned in view of a user during the medical procedure, each visual indicator of the plurality of visual indicators corresponding to each instrument of the plurality of instruments, and the at least one indicator device configured to:
receive, from the medical navigation system, data indicating a quality of the tracking of the each instrument of the plurality of instruments, and
simultaneously display, using each visual indicator of the plurality of visual indicators, an indication of the quality of the tracking,
each visual indicator of the plurality of visual indicators comprises a multi-colored light-emitting diode, wherein each at least one indicator device receives data indicating quality of the tracking of each instrument of the plurality of instruments, and wherein each at least one indicator device controls the color of each visual indicator of the plurality of visual indicators based on the received data corresponding to each instrument of the plurality of instruments
the plurality indicator devices comprise a plurality of transmitters,
the plurality indicator devices are in a sleep mode until a wake-up signal is received during an initialization phase, whereby the plurality of transmitters are activated,
each indicator device of the plurality indicator devices transmits a beacon signal comprising a unique identifier associated therewith, 
each unique identifier is used, by the medical navigation system, to associate each indicator device with each instrument, and

However, in the same field of endeavor, Petteys teaches a plurality indicator devices (“The control unit 40 can provide a variety of indicators on a single user interface… a status indicator 550… Any combination or subcombination of the indicators can be simultaneously displayed on a screen or other display, or across multiple displays” Petteys, [0097]; “one or more status indicators 550 that indicate whether elements of the system 400 are currently being tracked by the control unit 40... Each status indicator 550 can be associated with a particular element of the system 400… When the fiducials 450 a-450 c are in view of the camera 402, for example, the status indicators 550 indicate that proper spatial tracking is in progress, for example, with the color green. When the control unit 40 determines that one of the components is not being accurately tracked, for example, when a fiducial 450 a-450 c is obstructed, the associated status indicator 550 indicate the disruption in tracking, for example, by changing to the color red” Petteys, [0110]), each at least one indicator device comprising a plurality of visual indicators positioned in view of a user during the medical procedure (“The control unit 40 can provide a variety of indicators on a single user interface… a status indicator 550… Any combination or subcombination of the indicators can be simultaneously displayed on a screen or other display, or across multiple displays” Petteys, [0097]; “one or more status indicators 550 that indicate whether elements of the system 400 are currently being tracked by the control unit 40... Each status indicator 550 can be associated with a particular element of the system 400… When the fiducials 450 a-450 c are in view of the camera 402, for example, the status indicators 550 indicate that proper spatial tracking is in progress, for example, with the color green. When the control unit 40 determines that one of the components is not being accurately tracked, for example, when a fiducial 450 a-450 c is obstructed, the associated status indicator 550 indicate the disruption in tracking, for example, by changing to the color red” Petteys, [0110]), each visual indicator of the plurality of visual indicators corresponding to each instrument of the plurality of instruments (“The control unit 40 can provide a variety of indicators on a single user interface… a status indicator 550… Any combination or subcombination of the indicators can be 
receive, from the medical navigation system, data indicating a quality of the tracking of the each instrument of the plurality of instruments (“The control unit 40 can provide a variety of indicators on a single user interface… a status indicator 550… Any combination or subcombination of the indicators can be simultaneously displayed on a screen or other display, or across multiple displays” Petteys, [0097]; “one or more status indicators 550 that indicate whether elements of the system 400 are currently being tracked by the control unit 40... Each status indicator 550 can be associated with a particular element of the system 400… When the fiducials 450 a-450 c are in view of the camera 402, for example, the status indicators 550 indicate that proper spatial tracking is in progress, for example, with the color green. When the control unit 40 determines that one of the components is not being accurately tracked, for example, when a fiducial 450 a-450 c is obstructed, the associated status indicator 550 indicate the disruption in tracking, for example, by changing to the color red” Petteys, [0110]), and
simultaneously display, using each visual indicator of the plurality of visual indicators, an indication of the quality of the tracking (“The control unit 40 can provide a variety of indicators on a single user interface… a status indicator 550… Any combination or subcombination of the indicators can be simultaneously displayed on a screen or other display, or across multiple displays” Petteys, [0097]; “one or more status indicators 550 that indicate whether elements of the system 400 are currently being tracked by the control unit 40... Each status indicator 550 can be associated with a particular element of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldbach’s disclosure of visually indicating the quality of tracking of the trackers by the camera with Petteys’ teaching of simultaneously indicating quality of tracking data for multiple instruments via a plurality of indicators on a user interface as Petty’s explictly states that “By changing color or through other representations, the status indicators 550 indicate to the operator which components of the system 400 may need to be adjusted to restore accurate spatial tracking” (Petteys, [0110]). 
However, Goldbach in further view of Petteys may not explictly disclose each visual indicator of the plurality of visual indicators comprises a multi-colored light-emitting diode, each at least one indicator device receives data indicating quality of the tracking of each instrument of the plurality of instruments, and each at least one indicator device controls the color of each visual indicator of the plurality of visual indicators based on the received data corresponding to each instrument of the plurality of instruments
the plurality indicator devices comprise a plurality of transmitters,
the plurality indicator devices are in a sleep mode until a wake-up signal is received during an initialization phase, whereby the plurality of transmitters are activated,
each indicator device of the plurality indicator devices transmits a beacon signal comprising a unique identifier associated therewith, 
each unique identifier is used, by the medical navigation system, to associate each indicator device with each instrument, and

However, in the same field of endeavor, Crawford teaches each visual indicator of the plurality of visual indicators comprises a multi-colored light-emitting diode (“visual indication 900 can be projected by one or more conventional light emitting diodes mounted on or near the robot end-effectuator 30… a green projected light could represent a locked-on-target situation… a red illumination could indicate… obscured markers 720… a yellow illumination could indicate the system 1 is actively seeking one or more markers 720” Crawford, [0150]), each at least one indicator device receives data indicating quality of the tracking of each instrument of the plurality of instruments (“visual indication 900 can be projected by one or more conventional light emitting diodes mounted on or near the robot end-effectuator 30… a green projected light could represent a locked-on-target situation… a red illumination could indicate… obscured markers 720… a yellow illumination could indicate the system 1 is actively seeking one or more markers 720” Crawford, [0150]), and each at least one indicator device controls the color of each visual indicator of the plurality of visual indicators based on the received data corresponding to each instrument of the plurality of instruments (“visual indication 900 can be projected by one or more conventional light emitting diodes mounted on or near the robot end-effectuator 30… a green projected light could represent a locked-on-target situation… a red illumination could indicate… obscured markers 720… a yellow illumination could indicate the system 1 is actively seeking one or more markers 720” Crawford, [0150]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldbach in further view of Petteys teaching of simultaneously displaying the quality of tracking for multiple instruments with Crawford’s teaching of using one or more LEDs to indicate the quality of tracking as Crawford states that “one or more conventional light emitting diodes” may be used as “in addition to, or in place of the audible warning, a light illumination may be directed” (Crawford, [0149]-[0150]). The one or more LEDs of Crawford serve as multi-color status indicators which Petteys states “By changing color or through other representations, the status indicators 
However, Goldbach in further view of Petteys in further view of Crawford may not explictly teach the plurality indicator devices comprise a plurality of transmitters,
the plurality indicator devices are in a sleep mode until a wake-up signal is received during an initialization phase, whereby the plurality of transmitters are activated,
each indicator device of the plurality indicator devices transmits a beacon signal comprising a unique identifier associated therewith, 
each unique identifier is used, by the medical navigation system, to associate each indicator device with each instrument, and
the plurality indicator devices and the medical navigation system exchange handshaking messages.
However, in the same field of endeavor, Malackowski teaches the plurality indicator devices comprise a plurality of transmitters (“the tracking head 212 includes the plurality of LEDs 50, gyroscope sensor 60 (not shown), accelerometer 70 (not shown), and a transceiver (not shown) for receiving and transmitting signals to and from the camera unit 36 and/or navigation computer 26.” Malackowski 2014, [0130]; “An error indicator 300 is located on tracking head 312” Malackowski 2014, [0141]; “the universal tracker device 200 includes a plurality of infrared light emitting diodes 202, a communication transceiver 204, and a status light 206.” Malackowski 2004, [0068]),
the plurality indicator devices are in a sleep mode until a wake-up signal is received during an initialization phase, whereby the plurality of transmitters are activated (“a ready to be activated state” Malackowski 2004, [0104]; “Surgery system 100 generates a request for any new tool to identify itself. Preferably, the computer system 106 (through the transceivers 1204 a, 1204 b) generates a New Tool Inquiry Package Signal” Malackowski 2004, [0105]; “if a new smart instrument 102 is ready to be activated, the smart instrument 102 responds to the New Tool Inquiry Package Signal” Malackowski 2004, [0107]; “the new smart instrument 102 and the computer system 104 then communicate back and 
each indicator device of the plurality indicator devices transmits a beacon signal comprising a unique identifier associated therewith (“some or all of this data may be transmitted to the computer system 106 during the initialization process… unique electronic serial number” Malackowski 2004, [0110]-[0111]), 
each unique identifier is used, by the medical navigation system, to associate each indicator device with each instrument (“some or all of this data may be transmitted to the computer system 106 during the initialization process… unique electronic serial number for the smart instrument 102 that is used to identify the smart instrument 102 to the system 100” Malackowski 2004, [0110]-[0128], and
the plurality indicator devices and the medical navigation system exchange handshaking messages (“a ready to be activated state” Malackowski 2004, [0104]; “Surgery system 100 generates a request for any new tool to identify itself. Preferably, the computer system 106 (through the transceivers 1204 a, 1204 b) generates a New Tool Inquiry Package Signal” Malackowski 2004, [0105]; “if a new smart instrument 102 is ready to be activated, the smart instrument 102 responds to the New Tool Inquiry Package Signal” Malackowski 2004, [0107]; “the new smart instrument 102 and the computer system 104 then communicate back and forth to relay the information the computer system 104 requires in order to initial the new smart instrument 102” Malackowski 2004, [0108]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldbach in further view of Petteys in further view of Crawford’s teaching of providing indicator devices on various instruments with Malackowski’s teaching of providing the transmission of an activation signal to an indicator device in an inactive state from the navigation system and providing a confirmation signal from the indicator device to the navigation system including transmitting a unique identifier as Malackowski explictly states that providing exchange of initialization information “allows near instantaneous perception of a new instrument… and a user to immediately use a new instrument” (Malackowski 2004, [0014]).

Regarding claim 2, Goldbach may not explictly disclose the at least one indicator device further comprises a wireless transceiver.
However, in the same field of endeavor, Crawford teaches the at least one indicator device further comprises a wireless transceiver (“The bus 3413, and all buses specified in this specification and annexed drawings also can be implemented over a wired or wireless network connection and each of the subsystems, including the processor 3403, a mass storage device 3404, an operating system 3405, robotic guidance software 3406, robotic guidance data storage 3407, a network adapter 3408, system memory 3412, an input/output interface 3410, a display adapter 3409, a display device 3411, and a human machine interface 3402, can be contained within one or more remote computing devices 3414 a,b at physically separate locations, functionally coupled (e.g., communicatively coupled) through buses of this form, in effect implementing a fully distributed system.” Crawford, [0206]; “In some embodiments, the input/output interface 3410 can be a pointing device, either tethered to, or wirelessly coupled to the computing device 3410. In some embodiments, any step and/or result of the methods can be output in any form to an output device. In some embodiments, the output can be any form of visual representation, including, but not limited to, textual, graphical, animation, audio, tactile, and the like” Crawford, [0218]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Globach’s disclosure of a device for indicating the quality of tracking with Crawford’s teaching that the device for indicating the quality of tracking may be connected wirelessly as one having ordinary skill in the art before the effective filing date of the claimed invention would have possessed only two possible options, a wireless connection or a wired connection, and therefore would not undertake an undue burden of experimentation in selecting one of the two possible options.

Regarding claim 3, Goldbach discloses the at least one indicator device further comprises a display device (“When a deviation in marker quality has been determined, different measures can be 

Regarding claim 4, while Goldbach discloses the visual indicator displays an indication of the quality of the tracking (“When a deviation in marker quality has been determined, different measures can be taken. These measures can include indicating the deviation in marker quality (e.g., visually on a screen, acoustically, etc.)” Goldbach, [0013]; “the deviation or tracking error can be output on the screen 7 of the navigation system 6” Goldbach, [0026]; “the tracking system 1 can compare the criteria continuously and output warnings or other indications/information to the user as appropriate” Goldbach, [0038]), Goldbach may not explicitly disclose each visual indicator of the plurality of visual indicators independently displays an indication of the quality of the tracking of each instrument of the plurality of instruments in relation to another visual indicator of the plurality of visual indicators.
However, in the same field of endeavor, Petteys teaches each visual indicator of the plurality of visual indicators independently displays an indication of the quality of the tracking of each instrument of the plurality of instruments in relation to another visual indicator of the plurality of visual indicators (“The control unit 40 can provide a variety of indicators on a single user interface… a status indicator 550… Any combination or subcombination of the indicators can be simultaneously displayed on a screen or other display, or across multiple displays” Petteys, [0097]; “one or more status indicators 550 that indicate whether elements of the system 400 are currently being tracked by the control unit 40... Each status indicator 550 can be associated with a particular element of the system 400… When the fiducials 450 a-450 c are in view of the camera 402, for example, the status indicators 550 indicate that proper spatial tracking is in progress, for example, with the color green. When the control unit 40 determines that one of the components is not being accurately tracked, for example, when a fiducial 450 a-450 c is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldbach’s disclosure of visually indicating the quality of tracking of the trackers by the camera with Petteys’ teaching of simultaneously indicating quality of tracking data for multiple instruments via a plurality of indicators on a user interface as Petty’s explictly states that “By changing color or through other representations, the status indicators 550 indicate to the operator which components of the system 400 may need to be adjusted to restore accurate spatial tracking” (Petteys, [0110]). 


Regarding claim 5, Goldbach discloses for each instrument of the plurality of instruments, the quality of the tracking is indicative of a level of connectivity between each instrument of the plurality of instruments and the tracking camera (“whether tracking can be performed to the required accuracy” Goldbach, [0006]; “brightness, shape, size, visibility, degree of soiling and position (and/or position relative to a reference) of a marker and/or its image in the tracking system, or a combination of two or more of these properties. Other properties can include the brightness profile in the sensor data for the marker and the correlation of images of a marker from various viewing directions” Goldbach, [0007]; “the line-of-sight deviation can be traced back to the quality of individual markers” Goldbach, [0008]; “The cameras 2 and 3 of the tracking system 1 both may ascertain positional data as point coordinates and perceive brightness values and shapes over certain pixel ranges. It is also possible to ascertain the brightness, size and visibility (e.g., visible or not visible), as well as degree of soiling from suitably combined information” Goldbach, [0025]-[0026]; also see Goldbach, [0031]-[0039] for quality metrics for fully visible, partially obscured, and fully obscured markers).




Regarding claim 8, Goldbach teaches an instrument of the plurality of instruments having a distal end, configured to interface with the internal tissue during the medical procedure (“instruments are shown that are used particularly in a navigated and image-assisted spinal treatment” Goldbach, [0021]; Figure 1 
However, Goldbach may not explictly disclose the plurality of instruments comprises an access port having a distal end, configured to interface with the internal tissue during the medical procedure, and a proximal end in view of the user, and one indicator device of the at least one indicator device is coupled with the proximal end of the access port.
However, in the same field of endeavor, Crawford teaches the plurality of instruments comprises an access port having a distal end (“the end-effectuator can include a guide tube, a tool, and/or a penetrating shaft with a leading edge that is either beveled (shaft cross-cut at an angle) or non-beveled” Crawford, [0006]; “the end-effectuator 30 can be a tubular element (for example a guide tube 50) that is positioned at a desired location with respect to, for example, a patient's 18 spine to facilitate the performance of a spinal surgery” Crawford, [0124]; “the surgical instrument 35 can comprise a guide tube 50 (also referred to herein as a “Z-tube 50”) that defines a central bore configured for receipt of one or more additional surgical instruments 3” Crawford, [0136]; “advancing the Z-tube axis 64 can cause the guide tube 50 to enter into tissue” Crawford, [0157]), configured to interface with the internal tissue during the medical procedure (“the end-effectuator can include a guide tube, a tool, and/or a penetrating shaft with a leading edge that is either beveled (shaft cross-cut at an angle) or non-beveled” Crawford, [0006]; “the end-effectuator 30 can be a tubular element (for example a guide tube 50) that is positioned at a desired location with respect to, for example, a patient's 18 spine to facilitate the performance of a spinal surgery” Crawford, [0124]; “the surgical instrument 35 can comprise a guide tube 50 (also referred to herein as a “Z-tube 50”) that defines a central bore configured for receipt of one or more additional surgical instruments 3” Crawford, [0136]; “advancing the Z-tube axis 64 can cause the guide tube 50 to enter into tissue” Crawford, [0157]), and a proximal end in view of the user (“in addition to, or in place of the audible warning, a light illumination may be directed to the end-effectuator 30, the guide tube 50, the operation area (i.e. the surgical field 17) of the patient 18, or a combination of these regions… the visual 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldbach’s disclosure of a plurality of instruments with Crawford’s teaching of a guide tube inserted into the patient as Crawford explictly states that “Various medical procedures require the precise localization of a three-dimensional position of a surgical instrument within the body in order to effect optimized treatment... To achieve high levels of mechanical integrity in the fusing system, and to balance the forces created in the bone structure, it is necessary that the holes are drilled at the correct location. Vertebrae, like most bone structures, have complex shapes made up of non-planar curved surfaces making precise and perpendicular drilling difficult. Conventionally, a surgeon manually holds and positions a drill guide tube by using a guidance system to overlay the drill tube's position onto a three dimensional image of the bone structure”. Therefore, providing precise and accurate tracking and placement of a guide tube is known to be important in performing surgical procedures.

Regarding claim 9, Goldbach discloses each instrument of the plurality of instruments has a distal end configured to interface with internal tissue during the medical procedure (“instruments are shown that are used particularly in a navigated and image-assisted spinal treatment” Goldbach, [0021]; Figure 1 demonstrates that instruments 10 and 20 are inserted into the patient to perform spinal treatment, Goldbach, Fig. 1), and a handle at a proximal end thereof (Figure 1 shows that instruments 10 and 20 have handles proximal to the distal end of each instrument, Goldbach, Fig. 1).

However, in the same field of endeavor, Crawford teaches each indicator device of the plurality indicator devices is mechanically coupled with the proximal end of each instrument of the plurality of instruments (“visual indication 900 can be projected by one or more conventional light emitting diodes mounted on or near the robot end-effectuator 30… a green projected light could represent a locked-on-target situation… a red illumination could indicate… obscured markers 720… a yellow illumination could indicate the system 1 is actively seeking one or more markers 720” Crawford, [0150]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldbach in further view of Petteys teaching of simultaneously displaying the quality of tracking for multiple instruments with Crawford’s teaching of using one or more LEDs to indicate the quality of tracking as Crawford states that “one or more conventional light emitting diodes” may be used as “in addition to, or in place of the audible warning, a light illumination may be directed” (Crawford, [0149]-[0150]). The one or more LEDs of Crawford serve as multi-color status indicators which Petteys states “By changing color or through other representations, the status indicators 550 indicate to the operator which components of the system 400 may need to be adjusted to restore accurate spatial tracking” (Petteys, [0110]).

Regarding claim 17, Goldbach may not explictly disclose in relation to each instrument of the plurality of instruments, each visual indicator of the plurality of visual indicators is configured to:
display a green colored indicator if the level of connectivity is high,
display a yellow colored indicator if the level of connectivity is in a medium range, and
display a red colored indicator if the level of connectivity is poor.
However, in the same field of endeavor, Crawford teaches in relation to each instrument of the plurality of instruments, each visual indicator of the plurality of visual indicators is configured to 

display a yellow colored indicator if the level of connectivity is in a medium range (“visual indication 900 can be projected by one or more conventional light emitting diodes mounted on or near the robot end-effectuator 30… a yellow illumination could indicate the system 1 is actively seeking one or more markers 720” Crawford, [0150]), and
display a red colored indicator if the level of connectivity is poor (“visual indication 900 can be projected by one or more conventional light emitting diodes mounted on or near the robot end-effectuator 30… a red illumination could indicate… obscured markers 720” Crawford, [0150]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldbach in further view of Petteys teaching of simultaneously displaying the quality of tracking for multiple instruments with Crawford’s teaching of using one or more LEDs to indicate the quality of tracking as Crawford states that “one or more conventional light emitting diodes” may be used as “in addition to, or in place of the audible warning, a light illumination may be directed” (Crawford, [0149]-[0150]). The one or more LEDs of Crawford serve as multi-color status indicators which Petteys states “By changing color or through other representations, the status indicators 550 indicate to the operator which components of the system 400 may need to be adjusted to restore accurate spatial tracking” (Petteys, [0110]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowling et al. (U.S. Pub. No. 2014/0039681), Wu (U.S. Pub. No. 2014/0088410), and Bozung and Janik (U.S. Pub. No. 2013/0060278) disclose optical tracking systems, status indicators, and wireless transmission mechanisms for image guided surgery.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785